On behalf of my Government and my people, I congratulate you, Mr. President, on your election to the presidency of the General Assembly at its seventy-first session.
This will be the last General Assembly at which His Excellency Mr. Ban Ki-moon will serve the peoples of the world as Secretary-General. I wish to now place on record my country’s great appreciation of his stewardship of our affairs. The task of the Secretary-General is not easy. Occupied with trying to resolve conflicts around the world, stop bloodshed, mediate diverse positions between Governments, address hunger and malnutrition, uphold human rights, including the rights of women, refugees and vulnerable communities, work tirelessly to secure peace and ensure development in its widest meaning. All of that is deeply challenging and enormously worrisome. Managing it all involves exhausting travel, the neglect of family responsibilities, and wearisome nights without sleep. Therefore, on behalf of my people, I wish to record our deep appreciation for all of the Secretary-General’s unstinting efforts.
I thank him particularly for the 10 years of diligence that he has devoted to the 2030 Agenda for Sustainable Development, which our Governments adopted in September 2015. The 17 Sustainable Development Goals to end poverty, fight inequality and injustice and tackle climate change by 2030 are of vital interest to the well-being of small countries, such as mine. Of course, we are disappointed that many of the Goals remain aspirational and lack a legally binding commitment to the funding that is crucial for their implementation. But we are realistic enough not to reject the good just because we did not get the perfect. We will continue to advocate for fairness and equity in the fulfilment of the Sustainable Development Goals.
My small island State is also grateful to Secretary- General Ban Ki-moon for his conscientiousness in promoting an agreement on climate change, which our nations collectively signed in Paris last year. My Government was pleased to deposit its instrument of ratification of the Paris Agreement on Climate Change earlier this week at here at Headquarters. I urge the countries that have not yet signed or ratified the Agreement to do so without delay. Time is not on our side.
I remind the representatives of all nations gathered in this Hall that the present pledges to reduce emissions are still insufficient to limit global temperature rise to well below 2° Celsius and to build climate resilience. At a rise of 1.5° Celsius, many of our countries — or parts of them — will still be washed away. Temperatures continue to rise, as the bell is tolling.
The bell may be tolling for small islands, but in the words of the poet John Donne, “it also tolls for thee”. The ravages of climate change will not end with the erosion of small island States, nor will its consequences disappear with the last surging tide. Its refugees, its displaced people and the misery of its effects will wash up on the shores of those who dismiss or neglect the issue today.
Our small countries endure the problems caused by climate change not because we created it, but because we are the victims of the polluting profligacy of others. But we are not content to simply wring our hands in anguish or throw up our arms in despair. We are keen to help provide solutions. That is why my Government has repeatedly proposed debt swaps for climate-change adaptation and mitigation. Many of our small island States are burdened by high debt because we are denied access to concessionary financing and are forced to borrow at high commercial rates to rebuild after disasters and to mitigate against them. High debt is not only a drag on our economic growth; it constrains our ability to achieve the Sustainable Development Goals. We are caught in a very vicious cycle.
We have proposed that we be provided with soft loans to stop further high debt accumulation while we build resilience to global warming and sea-level rise. However, for us to qualify for soft loans, the international financial institutions and donor Governments must stop using per capita income as a criterion. So far, our pleas have fallen on deaf ears. Beyond the facade of high per capita income is our increasing poverty, high levels of household and individual vulnerability, acute issues in health and education and worrying rates of unemployment, especially among youth. High per capita income distorts the reality that, because of the openness of our small economies and our dependence on foreign investment, a minority of the population earns the largest percentage of income, leaving the majority at subsistence level and below.
Those facts are known to international financial institutions and those who govern them, yet they are ignored. The more appropriate criteria for allowing access to concessionary financing should be our very well-known vulnerability to shocks that are generated from outside our shores and over which we have no control. The cost to institutions, such as the World Bank, of refining their criteria would not be very high, but such access would represent a significant measure enabling our small countries to improve our economic performance.I have to admit a deep sense of frustration and disappointment that, year after year, other Heads of Government of small States and I have come to the Assembly and explained the challenges that confront us, but to no avail. We remain trapped in the reality of a narrow tax base, high debt, large trade deficits, small underdeveloped domestic financial markets, small private sectors and fragile banking systems. I remind the Assembly of Albert Einstein’s observation:
“In matters of truth and justice, there is no difference between large and small problems, for issues concerning the treatment of people are all the same.”
The truth of the situation facing small States is obvious to all; so too should be the need for justice. My country, having resumed negotiations with the Government of the United States on the outstanding World Trade Organization matter, looks forward to a speedy resolution as we continue to find innovative ways to build our country.
In terms of the grave challenges to the economic viability facing my country and the Caribbean region, I can now point to an urgent and existential threat of considerable relevance to our survival. The latest challenge that our countries face is the decision by global banks to discontinue correspondent banking relations with our financial institutions. In the international campaign against money laundering and terrorist financing, very strict penalties have been imposed on banks by regulatory bodies in North America and Europe for any infringement of the stringent regulations.
In that environment, where even the slightest infraction could expose a bank to a fine of hundreds of millions of dollars, many banks have chosen to withdraw essential correspondent banking relations from financial institutions in the Caribbean, Central America and Africa. They call that process “de-risking”. I call it economic destruction. It is now prevalent in the Caribbean, but it also exists in parts of Africa and Central America. It will spread, with global consequences, unless it is curbed through collective action.
All those countries, including mine, are now at the point of losing vital correspondent banking relationships. The consequences would be calamitous. We would be severed from the world’s trading system, unable to pay for basic goods and services that we purchase or to receive payments for goods and services that we sell to other countries. Remittances from our diaspora would be cut off, causing more of the population to depend on social welfare at a time when our economies are already under great stress.
In other words, a growing cancer is eating away at development — a cancer that is threatening the stability of our region and denying us the right to participate in the international economy. But that is not all. Since the consequence of being cut off from the world trading system would be economic collapse, not only would poverty and crime dramatically increase, so too would the very global scourges that every nation fears — an increase in refugees and human trafficking.
The consequences would not be limited to our countries. Worse yet, financial transactions that are now regulated and monitored by law enforcement agencies would be forced underground, creating huge opportunities for money laundering and terrorism financing. That would undermine the global, multilateral cooperation that is required to fight those scourges. And it is important to be aware of the fact that, in all the money laundering and terrorism financing cases that have been prosecuted in the world, not one of them involved a Caribbean financial institution.
De-risking is a substantial matter; its far-reaching consequences could create fundamental problems for our countries. The threat that we face in the Caribbean is real; the danger is imminent. But, make no mistake, no country will be immune from its consequences if it is left unchecked.
I am grateful to the Managing Director of the International Monetary Fund, Ms. Christine Lagarde, for her timely and important statement made on 18 July at the New York Federal Reserve, in which she said,
“I am concerned that not all is well in this world of small countries with small financial systems. In fact, there is a risk that they become more marginalized.”
She went on to say that
“all actors have a part to play: countries need to upgrade their regulatory frameworks; regulators in key financial centres need to clarify regulatory expectations and ensure consistent application over time; and global banks need to avoid knee-jerk reactions and find sensible ways to reduce their costs. There is a lot at stake. For both the big and the small. For all of us.”
Ms. Lagarde could not be more right, and her summons to the international community should be a clarion call to all.
In the case of the Caribbean, my colleagues the Heads of Government of the Caribbean Community mandated me to convene a high-level conference on that matter to address it in a holistic fashion. It will be held in Antigua on 27 and 28 October, and I have already issued invitations to key global stakeholders.. Our objective at that conference will be to work collectively to end that huge threat to the well-being of our region. We are acting responsibly, and I call on the General Assembly to recognize the substantial and dangerous nature of this issue, and to join us in addressing it constructively.
Our nations operate in the United Nations system in the context of some kind of global order. It is a global order that is supposed to be underpinned by the Charter of the United Nations. Reference is often made to the first goal cited in the Preamble to the Charter of the United Nations, which is “to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind”.
It is of course right that we should do so. For even though that principle is enshrined in the Charter and is legally binding on all Member States, conflict and carnage continue in several parts of the world, particularly the Middle East. And, as the Secretary- General lamented in his presentation of his report on the work of the Organization (A/71/1) to this session of the General Assembly, “Powerful patrons who keep feeding the war machine also have blood on their hands.” (see A/71/PV.8).
But, at least in recent years, wars have been reduced and isolated. In that regard, the commitment of States to the Charter has made our world a safer place for the majority of our people.
However, it is the other three goals in the Preamble that our nations have yet to meet. And because of that failure, developing countries and small States such as mine remain marginalized, outside the bounty of the world. I remind everyone of those three goals:
“To reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small, and
“To establish conditions under which justice and respect for the obligations arising from treaties and other sources of international law can be maintained, and
“To promote social progress and better standards of life in larger freedom”.
The global order under which we live and conduct our relations pays only lip service to those principles and ideals. That is why Guantánamo Bay in Cuba is still occupied by the United States and the United States embargo on that country continues, despite the wishes of the people and the Government of Cuba. That is why bodies such as the Organization for Economic Cooperation and Development, a club for rich countries, Unilaterally make rules on financial matters, which they impose on other countries, which have no say. That is why powerful countries brand regions in the Caribbean and Pacific as tax havens, with all the negative and harmful consequences that such branding entails. That is why the Caribbean region can be arbitrarily and unfairly severed from vital correspondent banking relationships. That is why countries such as mine have no voice of our own and no vote in the decision-making councils of the international financial institutions that make and implement the rules that materially affect our lives.
“Might is right” continues to be the principle underpinning the mentality of the powerful. But our world cannot be free from poverty, conflict, terror, inequity and injustice while the powerful take advantage of the weak. In the words of the Reverend Martin Luther King, Jr., “Injustice anywhere is a threat to justice everywhere.” It is time that the global order recognize that self-evident truth.
